Title: From Thomas Jefferson to United States Militia, 8 September 1807
From: Jefferson, Thomas
To: United States Militia


                        
                            
                                8 Sep.-14 Dec. 1807
                            
                        
                        The offer of your service in support of the rights of your country merits & meets the highest praise, &
                            whenever the moment arrives in which these rights must appeal to the public arm for support, the spirit from which your
                            offer flows that which animates our nation, will be their sufficient safeguard.
                        Having required from the Governors of the several States their certain quotas of Militia to be ready for
                            service, & recommended at the same time the preference of Volunteers under the Acts of congress & particularly that of
                            the 24th. of February 1807. the Acceptance & organisation of such Volunteers has been delegated to them.
                        Tendering therefore the thanks of our Country so justly deserved for all offers of service made to me, I must
                            add that it is necessary to renew them to the Governor of the State for the purposes of acceptance & organisation.
                        I salute you with great respect.
                    